         Case 4:20-cv-00051-BRW Document 100 Filed 04/30/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JOHN BARBER                                                                           PLAINTIFF
ADC #093799

VS.                                  4:20-CV-00051-BRW-JJV

JEFFREY STIEVE, et al.                                                            DEFENDANTS

                                               ORDER

        I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Barber’s timely

filed objections and making a de novo review of the record, the Court concludes that the

Proposed Findings and Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED THAT:

        1.      Defendants’ Motion for Summary Judgment (Doc. No. 95) is GRANTED.

        2.      Plaintiff’s claims against Defendants Stieve and Jones are DISMISSED with

prejudice.

        3.      This case is DISMISSED.

        4.      I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from any Order adopting these recommendations and accompanying Judgment would not be

taken in good faith.

        DATED this 30th day of April, 2021.



                                                        Billy Roy Wilson_________________
                                                        UNITED STATES DISTRICT JUDGE
